Citation Nr: 1124842	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona




THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel








INTRODUCTION

The appellant is a Veteran who served on active duty from June 2001 to July 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The claims file is now under the jurisdiction of the Phoenix, Arizona RO.


FINDING OF FACT

It is reasonably shown that the Veteran has a headache disability as a residual of a head injury with concussion in service. 


CONCLUSION OF LAW

Service connection for headaches as a residual of TBI in service is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA  applies to the instant claim.  Inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.



Criteria, Evidence and Analysis 

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Veteran contends that he has experienced headaches intermittently since he sustained a head injury in-service.  His service records reveal that he served in Iraq and received a Combat Action Badge.  A service treatment record notes the Veteran was in a motor vehicle accident and sustained a concussion (records of any treatment he received at the time are unavailable).  In a statement received in January 2008 an former fellow serviceman relates that during a combat mission the Veteran's vehicle was in an accident and he was thrown around inside the vehicle, hitting his head on the roof of the vehicle.  He states that the Veteran was observed to be bleeding from the head and unconscious.

When a veteran alleges he suffers from disability due to an injury sustained in combat, 38 U.S.C.A. § 1154(b) must be considered, permitting the veteran's undocumented assertions regarding combat-related injuries to be accepted as true if  consistent with the time, place and circumstances of such service.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  Given the corroborating evidence, the Board finds plausible and credible the Veteran's accounts that he sustained head trauma in service; they are consistent with the circumstances of his service in Iraq.  See 38 U.S.C.A. § 1154(b).

A May 2007 VA treatment record shows that the Veteran screened positive for traumatic brain injury.  He reported that he has experienced headaches since an injury in service.  He stated that the headaches happen mostly during the night.  He describes the headaches as a throbbing pain mostly bifrontal.  The impression included closed head injury and headaches.

An August 2007 VA treatment record shows that the Veteran was seen again for complaints of TBI residuals.

During a December 2007 VA neuropsychology consultation, the Veteran reported periodic headaches since an injury in service.

On January 2008 VA neurology examination, the Veteran did not report headaches.  The examiner opined, in part, that the Veteran's memory, cognitive, and personality changes were symptoms of his service -connected PTSD and were unrelated to TBI.

On December 2009 VA TBI consultation, the examiner noted that the Veteran's complex headache condition may be post concussive in nature.

In his January 2010 substantive appeal, the Veteran reiterated his contentions that he suffers with headaches and dizziness as a result of his in-service injury.  

On review of the record, with consideration of 38 U.S.C.A. § 1154(b) and resolving remaining reasonable doubt in the Veteran's favor, the Board finds that he has a headache disorder as a result of head injury in service.  Notably, he is competent to report lay-observable symptoms such as headaches.  The Board finds his accounts of continuity of symptoms to be consistent with (and supported by) postservice clinical data.  Significantly, VA examiners (in May 2007 and December 2009) have suggested that his headaches are related to trauma in service.  Accordingly, service connection for headaches as a residual of head injury (with TBI) is warranted.  


ORDER

Service connection for a headache disorder as a residual of head injury (with TBI) is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


